Exhibit 10.1
Exhibit 10.1 Letter agreement regarding Terms of Employment dated January 26,
2010 by
and between FreightCar America, Inc. and Edward J. Whalen
FreightCar America, Inc.
Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
January 26, 2010
Edward J. Whalen
c/o FreightCar America, Inc.
Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
          Re: Terms of Employment
Dear Ed:
     This letter agreement (“letter”) sets forth the terms of your employment
with FreightCar America, Inc. (the “Company”). Commencing December 18, 2009, you
will be employed as the Company’s President and Chief Executive Officer, based
at the Company’s offices in Chicago, Illinois, and reporting to the Company’s
Board of Directors (“Board”). You will have all of the duties and
responsibilities commensurate with such position under the Company’s by-laws and
consistent with the duties and responsibilities of chief executive officers of
similar businesses as the Company. During your employment, you will devote your
full-time business attention to the Company and will use your best efforts to
discharge your responsibilities. You may, however, engage in civic and
charitable activities and, with the prior consent of the Board, corporate
boards, provided that these activities do not interfere with your duties to the
Company. During your employment, you also will serve as a member of the Board
for no additional compensation.
     This letter and your employment is for no specific term. Your employment
may be terminated at any time for any reason (or no reason), subject to the
terms of this letter below, by the Company or you upon notice to the other such
party.
     1. Salary. Beginning January 1, 2010, you will receive an annual base
salary in the amount of $340,000 (“Salary”), paid in accordance with payroll
practices applicable to senior executives. Your Salary will be reviewed by the
Company annually and may be increased (not decreased without your written
consent) in the Company’s discretion.
     2. Bonus. Beginning January 1, 2010, you will be entitled to participate in
the Company’s annual cash incentive plan applicable to senior executives (the
“Bonus Plan”) and to earn a bonus (“Bonus”) for each fiscal year of the Company
ending during your employment. Your target Bonus is 100% of your Salary, upon
achievement of a target level of performance set forth in the Bonus Plan,
payable in cash or securities of the Company, as may be determined under the
Bonus Plan, within two and one-half months after the end of the fiscal year to
which it relates. Your maximum Bonus, to the extent earned under the Bonus Plan,
may be as much as 200% of your Salary. In the event of a termination of your
employment by the Company without Cause, by you for Good Reason, or due to your
death or Disability (each such term as defined in the Company’s Executive
Severance Plan as in effect on the date hereof) or due to your

 



--------------------------------------------------------------------------------



 



Mr. Edward J. Whalen
January 26, 2010
Page 2
Retirement (as defined under the corporate policy and/or relevant document of
the Company (or applicable affiliate)), you will be entitled to a pro rata
portion of your Bonus for the fiscal year of such termination, to the extent the
applicable performance objectives for such year are attained, based on the ratio
of the number of days employed during such fiscal year to 365, which will be
payable when annual bonuses are paid to other senior executives for such year.
     3. Long-Term Incentive and Other Executive Compensation Plans. You will be
eligible to participate in all of the Company’s equity-based and cash-based
long-term incentive and other executive and deferred compensation plans on a
basis no less favorable than other similarly situated executives. Any awards
under these plans may be made from time to time in the sole discretion of the
Compensation Committee of the Board or the Board.
     4. Sign-On Award. On the date you execute this letter, you will be granted
a stock option under the Company’s 2005 Long Term Incentive Plan exercisable for
200,000 shares of Company common stock, having such terms and conditions as are
set forth in the stock option agreement attached to this letter as Exhibit A.
     5. Benefits; Business Expenses. During your employment, you will be
entitled to participate in each of the Company’s employee retirement, savings,
welfare and fringe benefit plans, and perquisites, offered to its senior
executives, as in effect from time to time. You will be entitled to paid annual
vacation on a basis that is at least as favorable as that provided to other
similarly situated executives of the Company, but not less than 5 weeks per
year, earned in accordance with applicable Company policy. You will be
reimbursed for all business, including entertainment, expenses incurred by you
in connection with your duties, subject to the Company’s policy for
substantiating such expenses. The Company will pay (on a non-taxable equivalent
basis) your professional fees incurred to negotiate and prepare this letter and
all related agreements.
     6. Termination. Upon a termination of your employment for any reason, you
will be entitled to (i) your accrued Salary and accrued and unused vacation
through the date of termination, (ii) your prior fiscal year bonus, to the
extent earned and unpaid, (iii) any accrued and vested benefits and unreimbursed
expenses incurred and unpaid on the date of termination in accordance with
Section 5 and (iv) any pro rata Bonus due you and payable as provided in
Section 2. You will not participate in or be entitled to any benefits under the
Company’s Executive Severance Plan or any other severance plan or policy
applicable to Company employees.
     7. Section 409A. Anything in this Agreement to the contrary
notwithstanding, if any payment(s) or benefit(s) under this Agreement would be
subject to the provisions of Section 409A of the Internal Revenue Code of 1986
(the “Code”) at the time they become payable or benefits due you, to the extent
required to comply with Section 409A of the Code any such payments or benefits
will be delayed for six (6) months or such other earliest day on which such
payments could be made or benefits provided in compliance with Section 409A of
the Code and the regulations thereunder (at which point all payments so delayed
will be provided or

 



--------------------------------------------------------------------------------



 



Mr. Edward J. Whalen
January 26, 2010
Page 3
reimbursed to you in one lump sum, without interest, within two and one-half
months after the date they then become so payable or due to you).
     8. Indemnification. The Company will enter into a separate written
agreement with you, which is substantially similar to the indemnification
agreements entered into with the other members of the Board.
     9. Miscellaneous.
          (a) Entire Agreement. Except as otherwise contemplated herein, this
letter (including Exhibit A) contains the entire agreement between you and the
Company with respect to the subject matter hereof. No amendment, modification or
termination of this letter may be made orally, but must be made in writing and
signed by you and the Company. In the event of any inconsistency between this
letter (including Exhibit A) and any plan, program, practice or agreement of or
with the Company and you, this letter (including Exhibit A) shall control.
          (b) Survival. The provisions of Section 6 shall survive any
termination of your employment.
          (c) Successors; Assignment. Neither party hereto may assign any rights
or delegate any duties under this letter without the prior written consent of
the other party; provided, however, that (a) this letter will inure to the
benefit of and be binding upon the successors and assigns of the Company upon
any sale of all or substantially all of the Company’s stock and/or assets, or
upon any merger, consolidation or reorganization of the Company with or into any
other corporation, all as though such successors and assigns of the Company and
their respective successors and assigns were the Company; and (b) this letter
will inure to the benefit of and be binding upon your heirs, assigns or
designees to the extent of any payments due to them hereunder.
          (d) Governing Law. This letter will be governed by and construed in
accordance with the law of the State of Illinois, and not its choice of law
rules, applicable to contracts made and to be performed entirely within that
State.
          (e) No Set-off or Mitigation. Your rights to payments under this
letter will not be affected by any set-off, counterclaim, recoupment or other
right the Company may have against you or anyone else. You do not need to seek
other employment or take any other action to mitigate any amounts owed to you
under this letter, and those amounts will not be reduced if you do obtain other
employment.
          (f) Notices. All notices, requests, demands and other communications
under this letter must be in writing and will be deemed given (i) when
hand-delivered, (ii) on the first business day after the business day sent from
within the United States, if delivered by a nationally recognized overnight
courier or (iii) on the third business day after the business day sent if
delivered by registered or certified mail, return receipt requested, in each
case to the

 



--------------------------------------------------------------------------------



 



Mr. Edward J. Whalen
January 26, 2010
Page 4
following address (or to such other address as may be specified by notice that
conforms to this Section 10(i)):
If to the Company, to:
FreightCar America, Inc.
Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
Attention: Secretary
If to you, to your last address shown on the payroll records of the Company.
          (g) Counterparts. This letter may be executed in counterparts, each of
which will constitute an original and all of which, taken together, will
constitute one and the same instrument.
Very truly yours,
FreightCar America, Inc.

         
By:
   
 
Chairman of the Board of Directors    
 
        Accepted and agreed:    
 
       
 
             
 
  Edward J. Whalen    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION AWARD AGREEMENT
     THIS STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made and entered
into this January ___, 2010 by between FreightCar America, Inc., a Delaware
corporation (the “Company”), and Edward J. Whalen (the “Option Holder”).
     WHEREAS, the Option Holder has been designated by the Compensation
Committee of the Board of Directors of the Company (the “Committee”) to
participate in the 2005 Long Term Incentive Plan (the “Plan”) (capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Plan);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the Company and
the Option Holder agree as follows:
     1. Grant. Pursuant to the provisions of the Plan, all of the terms of which
are incorporated herein by reference unless otherwise provided herein, the
Company hereby grants to the Option Holder an option (the “Option”) to purchase
200,000 shares of the Company’s common stock (the “Common Stock”). The Option is
granted this January ___, 2010 (the “Date of Grant”), and such grant is subject
to all of the terms and conditions herein and to all of the terms and the
conditions of the Plan, except as provided herein. In the event of a conflict
between the Plan and this Agreement, the terms of this Agreement shall govern.
The Option is intended to be non-qualified, and is not intended to be an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended.
     2. Exercise Price. The exercise price of the shares subject to the Option
shall be Fair Market Value on the Date of Grant, subject to adjustment as
provided in the Plan.
     3. Term of Option. The Option may, subject to the vesting and termination
of employment provisions of Sections 4 and 6 below, be exercised only during the
period commencing on the Date of Grant and continuing until the close of
business on tenth anniversary of the Date of Grant (the “Option Period”). At the
end of the Option Period, the Option shall terminate, unless sooner terminated
pursuant to Section 6 below.
     4. Vesting. The Option Holder’s right to purchase shares of Common Stock
under the Option shall be exercisable only to the extent that the Option has
vested. Subject to Section 6 and Section 9 below, the Option shall vest and
become exercisable upon the following schedule (provided the Option Holder
remains continuously employed by the Company until the applicable vesting date,
except as provided below):
          (a) one-half ( 1/2) of the shares subject to the Option vest on
December 18, 2010; and
          (b) the other one-half ( 1/2) of the shares subject to the Option vest
on the December 18, 2011.

1



--------------------------------------------------------------------------------



 



     5. Restrictive Covenants. The Option Holder acknowledges that, as a key
management employee, the Option Holder will be involved, on a high level, in the
development, implementation and management of the Company’s strategies and
plans, including those which involve the Company’s finances, research,
marketing, planning, operations, industrial relations and acquisitions, and that
he or she will have access to Confidential Information, as defined in Section
5(b) below. By virtue of the Option Holder’s unique and sensitive position and
special background, employment of the Option Holder by a competitor of the
Company represents a serious competitive danger to the Company, and the use of
the Option Holder’s talent and knowledge and information about the Company’s
business, strategies and plans can and would constitute a valuable competitive
advantage over the Company.
          (a) Covenant Not to Solicit Employees. The Option Holder agrees that,
during employment with the Company and for a period of one (1) year after
termination of employment with the Company, he or she shall not, without the
prior written consent of the Company, solicit any current employee of the
Company or any of its subsidiaries, or any individual who becomes an employee on
or before the date of the Option Holder’s termination of employment from the
Company, to leave such employment and join or become affiliated with any
business entity anywhere in North America that is engaged in direct competition
with any business of the Company on the date of the Option Holder’s employment
termination which had revenues of ten percent (10%) or more of the Company’s
consolidated revenues for the four (4) most completed fiscal quarters.
          (b) Covenant Not to Disclose or Use of Confidential Information. The
Option Holder recognizes that he or she will have access to confidential
information, trade secrets, proprietary methods and other data which are the
property of and integral to the operations and success of the Company
(“Confidential Information”) and therefore agrees to be bound by the provisions
of this Section 5(b), which both the Company and the Option Holder agree and
acknowledge to be reasonable and to be necessary to the Company. In recognition
of this fact, the Option Holder agrees that the Option Holder will not disclose
any Confidential Information (except (i) information which becomes publicly
available without violation of this Agreement, (ii) information which the Option
Holder did not know and should not have known was disclosed to the Option Holder
in violation of any other person’s confidentiality obligation and
(iii) disclosure required in connection with any legal process (after giving the
Company the opportunity to dispute such requirement)) to any person, firm,
corporation, association or other entity, for any reason or purpose whatsoever,
nor shall the Option Holder make use of any such information for the benefit of
any person, firm, corporation or other entity except the Company. The Option
Holder’s obligation to keep all such information confidential shall be in effect
during and for a period of two (2) years after the termination of the Option
Holder’s employment with the Company; provided, however, that the Option Holder
will keep confidential and will not disclose any trade secret or similar
information protected under law as intangible property (subject to the same
exceptions set forth in the parenthetical clause above) for so long as such
protection under law is extended.
          (c) Judicial Modification. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 5 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision

2



--------------------------------------------------------------------------------



 



with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.
          (d) Remedy for Breach. The Option Holder agrees that in the event of a
breach or threatened breach of any of the covenants contained in this Section 5,
in addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, the Option Holder shall forfeit
the Option granted under this Agreement and, the Company shall also have the
right to recover from the Option Holder the excess of the fair market value of a
Share on date of each exercise of this Option over the exercise price, as stated
in Section 2 above, multiplied by number of Shares subject to each such exercise
of the Option.
          (e) Survival. The forfeiture provisions of this Section 5 shall
continue to apply, in accordance with their terms, after the non-solicit and/or
non-disclosure provisions of any employment or other agreement between the
Company and the Option Holder have lapsed.
     6. Termination of Employment. If the employment of the Option Holder
terminates for any reason other than a Qualifying Termination (as defined below)
during the Option Period, the Option, to the extent vested, shall remain
exercisable for ninety (90) days thereafter (but not later than the date of
expiration of the Option Period). If the employment of the Option Holder
terminates by reason of a Qualifying Termination during the Option Period, the
Option shall become immediately fully vested in the Option and the Option shall
remain exercisable until the earlier of (i) the third anniversary of the date of
the Option Holder’s termination of employment or (ii) the end of the Option
Period. For purposes of this Agreement, the term “Qualifying Termination” shall
mean a termination of the Option Holder’s employment (x) by the Company without
Cause, (y) by the Option Holder for Good Reason, or (z) by reason of the Option
Holder’s death, Disability or Retirement. “Cause” and “Good Reason” shall each
have the meaning set forth in the Company’s Executive Severance Plan as in
effect on the Date of Grant (except that references to such Plan therein shall
refer to this Agreement and to the letter agreement between the Option Holder
and the Company of even date herewith). “Disability” shall mean, in the written
opinion of a qualified physician selected by the Company, that the Option Holder
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, either unable to engage in any substantial
gainful activity or receiving income replacement benefits for a period of not
less than 3 months under the Company’s disability plan. “Retirement” shall have
the same meaning ascribed to such term in the corporate policy and/or relevant
document of the Company or Affiliate that employs the Option Holder. The
provisions of this Section 6 shall survive the Option Holder’s termination of
employment.
     7. Exercise of Option. In order to exercise the Option, the Option Holder
shall submit to the Secretary of the Company an instrument in writing specifying
the number of shares of Common Stock in respect of which the Option is being
exercised, accompanied by payment, in a manner acceptable to the Committee, of
the exercise price of the shares in respect of which the Option is being
exercised. Shares shall then be issued by the Company and a share certificate
delivered to the Option Holder; provided, however, that the Company shall not be
obligated to issue any Shares hereunder if the issuance of such Shares would
violate the provisions of any applicable law.

3



--------------------------------------------------------------------------------



 



     8. Conditions. The Option Holder will not have any of the rights of a
shareholder with respect to Shares until the Company has issued or transferred
such Shares to the Option Holder after the exercise of the Option. As a
condition to the Company’s obligation to issue or transfer Shares to the Option
Holder after the exercise of the Option, the Option Holder shall have paid in
full for the Shares as to which he or she exercised the Option; provided, the
Option Holder shall have the option to exercise the Option via a broker-assisted
cashless exercise program (that satisfies applicable law, and rules and
regulations thereunder, governing the Securities and Exchange Commission and the
U.S. Federal Reserve Bank), and the Company shall assure that such a program, if
not then existing, is established to permit such exercise by the Option Holder.
     9. Change of Control. In the event of a Change of Control (as defined in
the Plan), the Option shall become fully vested and exercisable.
     10. Non-Transferable. The Option may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent.
     11. No Obligation to Exercise. Neither the Option Holder nor any
permissible transferee is or will be obligated by the grant of the Option to
exercise it.
     12. References. References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder’s legal
representative or guardian without regard to whether specific reference to such
legal representative or guardian is contained in a particular provision of this
Agreement or the Plan.
     13. Taxes. The Option Holder shall be responsible for all taxes required to
be paid under applicable tax laws with respect to the Option. The Company or any
Affiliate, at the Option Holder’s election, is authorized to withhold from any
distribution of Shares, or any payroll or other payment, to the Option Holder,
amounts of withholding and other taxes due in connection with the Option. The
amount of the withholding shall not exceed the employer’s minimum statutory
withholding requirement.
     14. Entire Agreement. This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by them with respect thereto. The Option Holder
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, bases or effect of this Agreement or
otherwise.
     15. Amendment or Modification, Waiver. The Committee may waive any
conditions or rights under, amend any terms of, or amend, alter, suspend,
discontinue or terminate, the Option, prospectively or retrospectively;
provided, however, that, without the consent of the Option Holder, no amendment,
alteration, suspension, discontinuation or termination of the Option may
materially and adversely affect the rights of the Option Holder under the
Option. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

4



--------------------------------------------------------------------------------



 



     16. Notices. Any notice to be given hereunder shall be in writing and shall
be deemed given hereunder when delivered personally, sent by courier or telecopy
or registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:
To Option Holder at his last address shown on the payroll records of the Company
To the Company at:
FreightCar America, Inc.
Two North Riverside Plaza
Suite 1250
Chicago, IL 60606
Attention: Secretary
Any notice delivered personally or by courier under this Section 16 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.
     17. Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.
     18. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.
     19. Jurisdiction and Venue. The Company and the Option Holder agree that
the jurisdiction and venue for any disputes arising under, or any action brought
to enforce, or otherwise relating to, this Agreement shall be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist), and the Company and the
Option Holder hereby submit and consent to said jurisdiction and venue.
     20. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year set forth above.
FreightCar America, Inc.

5



--------------------------------------------------------------------------------



 



By:
Title:
Name:
Option Holder

       
 
Edward J. Whalen
   

6